NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

EDWARD BODIFORD,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4092
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Kelly P. Butz, Judge.



PER CURIAM.

             Affirmed. See Norman v. State, 900 So. 2d 702 (Fla. 2d DCA 2005);

Saunders v. State, 837 So. 2d 433 (Fla. 2d DCA 2002); Hall v. State, 117 So. 3d 478

(Fla. 1st DCA 2013).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.